Citation Nr: 0304865	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for melanoma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamaberlain, Counsel



INTRODUCTION

The veteran had active service from September 1965 to June 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1996 RO rating decision that denied service 
connection for melanoma.  In a January 1999 decision, the 
Board denied the claim for service connection for melanoma as 
not well grounded.

The veteran then appealed the January 1999 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2000 memorandum decision, the Court 
affirmed the January 1999 decision.  In a December 2000 
order, the Court withdrew its October 2000 memorandum 
decision and vacated the January 1999 Board decision because 
of enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2002) that eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were published in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (and are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The case was thereafter returned to the Board for 
readjudication.

In September 2001, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran had service in Vietnam during the Vietnam 
era.

2.  Service connection is currently in effect for coronary 
artery disease, rated 60 percent; type 2 diabetes mellitus, 
rated 20 percent; residuals of a right foot injury, rated 
10 percent; and right carpal tunnel syndrome, erectile 
dysfunction, left carpal tunnel syndrome, and diabetic 
retinopathy, each rated zero percent.

3.  Melanoma was not present in service or for many years 
later, and melanoma is not related to a disease or injury in 
service, including exposure to agent orange, or to a service-
connected disability.


CONCLUSION OF LAW

Melanoma was not incurred in or aggravated by active service; 
nor may melanoma be presumed to have been incurred in active 
service; nor is melanoma proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the VCAA redefined VA's duty to assist a 
veteran in the development of a claim.  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for service connection for melanoma, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of his melanoma.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In the September 2001 Board remand, 
and October 2001 and January 2002 letters, the veteran was 
notified of the evidence needed to substantiate his claim.  
These notices gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from September 1965 to June 
1967.  

A service department DD Form 214 shows that the veteran was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Commendation Medal.  This form 
also indicates that he had foreign service.

Service medical records do not show the presence of melanoma.  
At a medical examination in June 1967 for separation from 
service, the veteran reported no history of skin disease and 
a skin disease was not found.

VA and private medical records submitted in conjunction with 
the claim for service connection for melanoma show that the 
veteran was treated and evaluated for various conditions in 
the 1970's, 1980's, and 1990's.  The more salient medical 
reports are discussed below.

The veteran underwent a VA examination in November 1981.  The 
diagnoses included papular skin lesions of the thighs and 
buttocks.  Melanoma was not found.  At a VA dermatological 
consultation in December 1981, the assessments were probable 
heat-induced acne or folliculitis, no rash today, and no 
known relation to agent orange exposure.

The veteran and his father-in-law testified at a hearing in 
October 1982.  The testimony was to the effect that the 
veteran had a skin condition that had its onset in service.

A letter dated in May 1996 shows that the veteran was awarded 
benefits by the Agent Orange Administration.  Those benefits 
were effective from May 1986.

Private medical reports reveal that biopsies were taken in 
September 1991 of specimens from the veteran's skin.  The 
diagnoses were atypical melanocytic lesion (final report 
pending) and compound nevus.  An addendum to this report 
dated in October 1991, notes that the veteran had malignant 
melanoma.  The final diagnosis was atypical melanocytic 
lesion, favor superficial spreading malignant melanoma, 
invasive to Clark's level II.

The veteran and his wife testified at a hearing in May 1997.  
No testimony was presented on the issue of service connection 
for melanoma.

A review of the record reveals that service connection is 
currently in effect for coronary artery disease, rated 
60 percent; type 2 diabetes mellitus, rated 20 percent; 
residuals of a right foot injury, rated 10 percent; and right 
carpal tunnel syndrome, erectile dysfunction, left carpal 
tunnel syndrome, and diabetic retinopathy, each rated 
zero percent.




B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Statements from the veteran are to the effect that his 
melanoma is due to exposure to agent orange in service.  
Service documents reveal that he was awarded medals that 
denote service in Vietnam during the Vietnam Era, and the 
evidence reveals that he has been awarded benefits from an 
Agent Orange Program.  Under the circumstances, the Board 
finds that he served in Vietnam during the Vietnam Era.  
Hence, he is presumed to have been exposed to agent orange in 
service.  38 C.F.R. § 3.307(a)(6)(iii).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.307(a)(6) (2002) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(2002) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); soft-tissue sarcoma, and type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes).  
38 C.F.R. § 3.309(e) (2002).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available.  38 U.S.C.A. § 1116(b)(1), (2).  A veteran who, 
during active service, served in Vietnam, beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have exposed during such service to agent orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to agent orange.  38 U.S.C.A. § 1116(f).

In this case, the service medical records do not show the 
presence of melanoma, and the post-service medical records do 
not demonstrate this malignant skin disease until around 
1981, many years after the veteran's separation from service.  
There is no medical evidence linking the veteran's melanoma 
to an incident of service, including his exposure to agent 
orange in service.  Nor may service connection for melanoma 
be granted on a presumptive basis under the provisions of 
38 C.F.R. § 3.309(e) because melanoma is not a disease that 
has been associated with exposure to agent orange by the NAS 
or other sound medical or scientific information.  The VA has 
specifically determined that skin cancer is not a disease 
associated with exposure to agent orange.  67 Fed. Reg. 
42600-42608 (June 24, 2002). 

The statements of the veteran linking his melanoma to 
exposure to agent orange in Vietnam is not considered 
competent evidence because the record does not show that he 
has the training, education or experience to make medical 
diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's participation in the Agent Orange Payment 
Program does not tend to show a causal connection between his 
melanoma and his service.  The standards for that program 
were very different from those required to show service-
connected disability under VA law.  See Brock v. Brown, 10 
Vet. App. 155 (1997).

The preponderance of the evidence is against the claim for 
service connection for melanoma, and the claim is denied.  
The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for melanoma is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

